 


109 HRES 477 IH: Expressing the sense of the House of Representatives that the crisis of Hurricane Katrina should not be used to weaken, waive, or roll back Federal public health, environmental, and environmental justice laws and regulations, and for other purposes.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 477 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Ms. Solis (for herself, Mr. Hastings of Florida, Mr. Pallone, Mr. Hinchey, Ms. Pelosi, Mr. George Miller of California, Mr. Nadler, Mrs. Capps, Mr. Crowley, Mr. Menendez, Mr. Honda, Mr. Allen, Ms. Baldwin, Mr. Blumenauer, Mr. Jefferson, Mr. Serrano, Mr. Payne, Mr. Owens, Ms. Matsui, Mr. Davis of Florida, Mr. Grijalva, Mr. Lewis of Georgia, Mr. Clyburn, Mr. Berman, Ms. Schwartz of Pennsylvania, Mr. Wexler, Ms. Kaptur, Mr. McGovern, Ms. Lee, Mr. Doggett, Mr. Kucinich, Ms. Linda T. Sánchez of California, Mr. Conyers, Mr. Andrews, Ms. Eddie Bernice Johnson of Texas, Mr. Bishop of New York, Mr. Rangel, Mr. Van Hollen, Mr. Udall of Colorado, Mrs. Napolitano, Mrs. Christensen, and Ms. Kilpatrick of Michigan) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives that the crisis of Hurricane Katrina should not be used to weaken, waive, or roll back Federal public health, environmental, and environmental justice laws and regulations, and for other purposes. 
 
Whereas Hurricane Katrina made landfall in the Gulf Region on August 29, 2005, destroying property, causing massive floods, and resulting in more than $35 billion in insured property losses and over 1,000 deaths; 
Whereas expeditiously rebuilding those areas affected by Hurricane Katrina and providing the victims of the storm with normalcy and relief must be the top priorities for the Congress; 
Whereas Secretary of Homeland Security Michael Chertoff recently commented, We are going to have to clean probably the greatest environmental mess we have ever seen in the country as a result of Hurricane Katrina; 
Whereas Hurricane Katrina demonstrates the connection between the health and safety of communities and the health of natural resources; 
Whereas many of the hardest hit areas in New Orleans and the Gulf Coast from Hurricane Katrina were low-income and minority communities already facing decades of environmental injustices; 
Whereas at least 9 major oil spills, and scores of smaller oil and hazardous substance spills, leaks, and other releases have occurred; 
Whereas 60 underground storage tanks, hazardous waste storage facilities, and industrial facilities, and 5 Superfund sites in New Orleans were hit by Hurricane Katrina, yet monitoring reported to date has only been conducted at a handful of sites for a limited number of contaminants; 
Whereas nearly 1,000 drinking-water systems were disabled or impaired because of power outages or structural damage, many people have been told to boil their water, and safe drinking water may not be available for the entire population for years to come; 
Whereas the Environmental Protection Agency’s initial water quality tests found that flood water in New Orleans contains 10 times more E. Coli bacteria than the Agency considers safe for human contact and lead concentrations that exceed drinking water standards, and the mix of contaminants poses a serious disease risk to those wading through the filthy water; 
Whereas proper implementation and enforcement of Federal public health and environmental regulations are necessary to protect human health, especially among vulnerable populations, and are necessary in times of emergency to ensure that the response to a disaster does not exacerbate the initial impact; 
Whereas major industrial facilities and toxic waste sites disproportionately impact low-income individuals, minorities, children, the elderly, and all underserved communities; 
Whereas more than one in four Americans, including 10 million children, live within four miles of a Superfund site, which poses serious public health issues when sites are not cleaned up adequately and in a timely manner;  
Whereas the health of low-income and minority communities continues to suffer, largely because of the cumulative impact of all sources of pollution on public health in the acute impact area and the failure to consider cumulative impacts upon siting of new industrial facilities and cleanup of existing toxic communities; 
Whereas the addition of poor environmental protection and enforcement to existing health vulnerabilities has only exacerbated the conditions in these communities, which often suffer from higher rates of illness and death in comparison with middle-class, suburban, and more affluent communities; 
Whereas Federal public health and environmental statutes provide many opportunities to address environmental risks and hazards in minority- and low-income communities if applied and implemented; 
Whereas Executive Order 12898 states that each Federal agency shall make achieving environmental justice part of its mission by identifying and addressing, as appropriate, disproportionately high and adverse human health or environmental effects of its programs, policies, and activities on minority populations and low-income populations; 
Whereas in 2005, the Congress passed and President Bush signed into law (Pub. L. 109–54) language prohibiting the Environmental Protection Agency from using appropriated funds to work in contravention of Executive Order 12898 and further delay the implementation of this Order, which is critical to achieving environmental and health equity across all community lines; 
Whereas environmental cleanup of affected areas must be done in an effective and timely manner to ensure the victims of Hurricane Katrina can return to their homes without enduring preventable environmental or health risks; and 
Whereas weakening, waiving, and rolling back Federal public health and environmental protections would further threaten the heavily damaged area of the Gulf Coast, negatively impact the public health of the already most-affected communities, and put public health and the environment at greater future risk at the expense of all communities: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the crisis of Hurricane Katrina and other such disasters should not be used to weaken, waive, or roll back Federal public health, environmental, and environmental justice laws and regulations; 
(2)State, local, and regional authorities must retain their authority for compliance and permitting of industrial and other facilities, and their role in enforcing and implementing monitoring and cleanup regulations; 
(3)testing, monitoring, cleanup, and recovery in the region hit by Hurricane Katrina and other areas of national emergency— 
(A)should be completed in a manner designed to protect public health and the environment, ensure habitability of the region, and mitigate against the effects of future storms; and 
(B)should be carried out in compliance with Executive Order 12,898; and 
(4)the Federal rebuilding of communities and the economy of the Gulf Region should be a model of the integrated, diverse, and sustainable society that all Americans desire and deserve. 
 
